Exhibit 10.1
EXECUTION VERSION
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
DELTA PETROLEUM CORPORATION
(Seller)
AND
WAPITI OIL & GAS, L.L.C.
(Buyer)
Dated June 15, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 PURCHASE AND SALE
    1  
1.1 Purchase and Sale
    1  
1.2 Effective Time
    1  
1.3 Assets
    1  
1.4 Excluded Assets
    3  
ARTICLE 2 PURCHASE PRICE
    3  
2.1 Purchase Price
    3  
2.2 Allocation of the Purchase Price
    4  
2.3 Adjustments to Purchase Price and Preliminary Settlement
    4  
ARTICLE 3 BUYER’S INSPECTION
    6  
3.1 Due Diligence
    6  
3.2 Disclaimer
    7  
ARTICLE 4 TITLE MATTERS
    7  
4.1 Seller’s Title
    7  
4.2 Purchase Price Adjustment Procedures
    9  
4.3 Title Dispute Resolution
    12  
4.4 Preferential Rights and Consents
    13  
ARTICLE 5 ENVIRONMENTAL MATTERS
    14  
5.1 Definitions
    14  
5.2 Environmental Representation and Warranty
    15  
5.3 Environmental Liabilities and Obligations
    15  
ARTICLE 6 SELLER’S REPRESENTATIONS AND WARRANTIES
    16  
6.1 Status
    16  
6.2 Power
    16  
6.3 Authorization and Enforceability
    16  
6.4 Liability for Brokers’ Fees
    16  
6.5 No Bankruptcy
    16  
6.6 Litigation
    16  
6.7 Material Agreements
    16  
6.8 Taxes and Assessments
    17  
6.9 Judgments
    17  
6.10 Lease Status/Rentals/Royalties/Taxes
    18  
6.11 Calls on Production
    18  
ARTICLE 7 BUYER’S REPRESENTATIONS AND WARRANTIES
    18  
7.1 Organization and Standing
    18  
7.2 Power
    18  
7.3 Authorization and Enforceability
    18  
7.4 Liability for Brokers’ Fees
    19  
7.5 Litigation
    19  
7.6 Financial Resources
    19  
7.7 Buyer’s Evaluation
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
ARTICLE 8 COVENANTS AND AGREEMENTS
    19  
8.1 Covenants and Agreements of Seller
    19  
8.2 Covenants and Agreements of Buyer
    20  
8.3 Covenants and Agreements of the Parties
    20  
ARTICLE 9 TAX MATTERS
    21  
9.1 Definitions
    21  
9.2 Production Tax Liability
    21  
9.3 Sales Taxes
    21  
9.4 Tax Reports and Returns
    21  
ARTICLE 10 CONDITIONS PRECEDENT TO CLOSING
    22  
10.1 Seller’s Conditions
    22  
10.2 Buyer’s Conditions
    22  
ARTICLE 11 RIGHT OF TERMINATION
    23  
11.1 Termination
    23  
11.2 Liabilities Upon Termination
    23  
ARTICLE 12 CLOSING
    24  
12.1 Date of Closing
    24  
12.2 Place of Closing
    24  
12.3 Closing Obligations
    24  
ARTICLE 13 POST-CLOSING OBLIGATIONS
    25  
13.1 Post-Closing Adjustments
    25  
13.2 Records
    25  
13.3 Further Assurances
    25  
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION;
    26  
DISCLAIMERS
       
14.1 Buyer’s Assumption of Liabilities and Obligations
    26  
14.2 Seller’s Retention of Liabilities and Obligations
    26  
14.3 Indemnification
    26  
14.4 Procedure
    27  
14.5 No Insurance; Subrogation
    28  
14.6 Reservation as to Non-Parties
    28  
14.7 Disclaimers
    28  
ARTICLE 15 MISCELLANEOUS
    29  
15.1 Schedules
    29  
15.2 Expenses
    29  
15.3 Notices
    29  
15.4 Amendments
    30  
15.5 Assignment
    30  
15.6 Headings
    30  
15.7 Counterparts/Fax Signatures
    30  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
15.8 References
    31  
15.9 Governing Law
    31  
15.10 Entire Agreement
    31  
15.11 Knowledge
    31  
15.12 Binding Effect
    31  
15.13 Survival of Warranties, Representations and Covenants
    31  
15.14 No Third-Party Beneficiaries
    32  
15.15 Dispute Resolution and Arbitration
    32  

-iii-



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
Affected Asset
  4.4(a)
Aggregate Title Deductible
  4.2(h)
Agreement
  Preamble
Allocated Value
  2.2
Assets
  Recitals
Assumed Liabilities
  14.1
Buyer
  Preamble
Buyer’s Environmental Liabilities
  5.3(b)
Buyer’s Knowledge
  15.11(b)
Cap
  14.3(c)
Casualty Loss
  8.3(c)
Claim
  14.4(b)
Claim Notice
  14.4(a)
Closing
  12.1
Closing Amount
  2.3(a)
Closing Date
  12.1
Code
  9.1(a)
Condition
  5.1
Contracts
  1.3(g)
COPAS
  2.3(b)
Cure Period
  4.2(c)
Deductible
  14.3(c)
Defect Notice Date
  3.1
Defensible Title
  4.1(c)
Deposit
  2.1(a)
Due Diligence Period
  3.1
Due Diligence Review
  3.1
Effective Time
  1.2
Environmental Law
  5.1
Escrow Account
  2.1(a)
Escrow Agent
  2.1(a)
Escrow Agreement
  2.1(a)
Excluded Assets
  1.4
Final Purchase Price
  13.1(a)
Final Settlement Date
  13.1(a)
Final Settlement Statement
  13.1(a)
Fundamental Representations
  15.13
Governmental Entity
  5.1
Hazardous Materials
  5.1
Hydrocarbons
  1.3(b)
Indemnified Party
  14.4(a)
Indemnifying Party
  14.4(a)
Individual Title Deductible
  4,2(h)
Lands
  1.3(a)
Leases
  1.3(a)

-iv-



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
Losses
  14.3
Material Adverse Effect
  6
Material Agreements
  6.7
Net Casualty Loss
  8.3(c)
Net Imbalance
  2.3(f)
Net Revenue Interest
  4.1(c)(i)
Notice of Defective Interest
  4.2(c)
Obligations
  14.1
Party; Parties
  Preamble
Permitted Encumbrances
  4.1(d)
Person
  6.7
Plugging and Abandonment Obligations
  5.1
Preliminary Settlement Statement
  2.3(a)
Prior Purchase Agreement
  Preamble
Production Taxes
  9.1(b)
Property Expenses
  2.3(c)
Purchase Price
  2.1
Records
  1.3(h)
Remediate; Remediation
  5.1
Retained Liabilities
  14.2
Seller
  Preamble
Seller’s Environmental Liabilities
  5.3(a)
Seller’s Knowledge
  15.11(a)
Surface Contracts
  1.3(f)
Survival Period
  15.13
Title Adjustment Amount
  4.2(j)
Title Benefit
  4.2(b)
Title Benefit Notice
  4.2(d)
Title Defect
  4.2(a)
Title Defect Amount
  4.2(g)
Title Defect Property
  4.2(c)
Title Disputed Matters
  4.3
Wells
  1.3(c)
Working Interest
  4.1(c)(ii)

-v-



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  Leases
Exhibit B
  Wells
Exhibit C
  Contracts
Exhibit D
  Escrow Agreement
Exhibit E
  Form of Assignment, Bill of Sale and Conveyance
Exhibit F
  Form of Assignment and Assumption Agreement
Exhibit G
  Affidavit of Non-Foreign Status

List of Schedules

     
Schedule 1.6(b)
  Excluded Assets
Schedule 2.2
  Allocated Values
Schedule 4.4
  Preferential Rights and Consents
Schedule 6.6
  Pending or Threatened Litigation
Schedule 6.8
  Taxes and Assessments
Schedule 6.11
  Calls on Production
Schedule 15.11(a)
  Seller’s Knowledge Representatives
Schedule 15.11(b)
  Buyer’s Knowledge Representatives

-vi-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (the “Agreement”), is dated this 15th day
of June, 2011, by and between Delta Petroleum Corporation, a Delaware
corporation (“Seller”), whose address is 370 17th Street, Suite 4300, Denver, CO
80202, and Wapiti Oil & Gas, L.L.C., a Delaware limited liability company
(“Buyer”), whose address is 800 Gessner, Suite 700, Houston, Texas 77024. Buyer
and Seller are collectively and individually referred to herein as the “Parties”
or a “Party”.
RECITALS
     WHEREAS, Seller owns non-operating working interests in certain oil and gas
leases located in Texas, Wyoming and Utah, and associated assets as more fully
described in Section 1.3 (the “Assets”);
     WHEREAS, Buyer previously acquired undivided working interests in the
Assets from Seller, pursuant to a Purchase and Sale Agreement dated July 23,
2010 (the “Prior Purchase Agreement”), and Buyer is now the operator of the
Assets; and
     WHEREAS, Seller desires to sell and Buyer desires to purchase all of
Seller’s remaining interest in the Assets upon the terms and conditions set
forth in this Agreement.
     NOW WHEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller agree as follows:
ARTICLE 1
PURCHASE AND SALE
     1.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
assign and deliver to Buyer, all of Seller’s right, title and interest in the
Assets for the consideration specified in Article 2.
     1.2 Effective Time. The purchase and sale of the Assets shall be effective
as of June 1, 2011, at 7:00 a.m. at the location of the Assets (the “Effective
Time”).
     1.3 Assets. As used herein, the term “Assets” refers to all of Seller’s
right, title and interest in and to the following as of the Effective Time:
          (a) The oil and gas leases (including all leasehold estates, mineral
interests, royalty interests, overriding royalty interests, net profits
interests, or similar interests) specifically described in Exhibit A (the
“Leases”) and the lands covered thereby or lands pooled or unitized therewith,
and all lands covered by such leases and interests, even though such rights
might be omitted from Exhibit A or incorrectly described on Exhibit A (the
“Lands”);
          (b) The oil, gas, casinghead gas, coalbed methane, condensate and
other gaseous and liquid hydrocarbons or any combination thereof, sulphur
extracted from

 



--------------------------------------------------------------------------------



 



hydrocarbons and all other lease substances under the Leases (“Hydrocarbons”)
that may be produced and saved under the Leases;
          (c) The oil, gas, water or injection wells located on the Lands,
whether producing, shut-in, or temporarily abandoned, specifically described in
Exhibit B (the “Wells”), including all of the personal property, equipment,
fixtures and improvements used in connection therewith;
          (d) The unitization, pooling and communitization agreements,
declarations, orders, and the units created thereby relating to the properties
and interests described in Sections 1.3(a) through (c) and to the production of
Hydrocarbons, if any, attributable to said properties and interests;
          (e) All equipment, machinery, fixtures and other tangible personal
property and improvements located on or used or held for use in connection with
the operation of the interests described in Sections 1.3(a) through
(d) including any wells, tanks, boilers, buildings, fixtures, injection
facilities, saltwater disposal facilities, compression facilities, pumping units
and engines, platforms, flow lines, pipelines, gathering systems, gas and oil
treating facilities, machinery, power lines, telephone and telegraph lines,
roads, and other appurtenances, improvements and facilities;
          (f) All surface leases, permits, rights-of-way, licenses, easements
and other surface rights agreements used in connection with the production,
gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or
produced water from the interests described in Sections 1.3(a) through (e) (the
“Surface Contracts”);
          (g) All existing contracts and effective sales, purchase contracts,
operating agreements, exploration agreements, development agreements, balancing
agreements, farmout agreements, service agreements, transportation, processing,
treatment or gathering agreements, equipment leases and other contracts,
agreements and instruments, including the contracts described in Exhibit C,
insofar as they directly relate to the properties and interests described in
Sections 1.3(a) through (f) (the “Contracts”) and provided that “Contracts”
shall not include the instruments constituting the Leases;
          (h) To the extent transferable without payment of additional
consideration, originals, to the extent available, or copies of all the files,
records and data relating to the items described in Sections 1.3(a) through
(g) above, which records shall include, without limitation: lease records; well
records; division order records; well files; title records (including abstracts
of title, title opinions and memoranda, and title curative documents);
engineering records; geological and geophysical data (including seismic data)
and all technical evaluations, interpretive data, technical data and information
relating to the Assets; correspondence; electronic data files (if any); maps;
production records; electric logs; core data; pressure data; decline curves and
graphical production curves; reserve reports; appraisals and accounting records
(the “Records”).

-2-



--------------------------------------------------------------------------------



 



     1.4 Excluded Assets. Notwithstanding the foregoing, the Assets shall not
include, and there is excepted, reserved and excluded from the purchase and sale
contemplated hereby (collectively, the “Excluded Assets”):
          (a) (i) all corporate, financial, income, tax and legal records of
Seller that relate to Seller’s business generally (whether or not relating to
the Assets) and (ii) all books, records and files that relate to the Excluded
Assets;
          (b) the property listed on Schedule 1.6(b) including: (i) vehicles not
used on the Assets, (ii) equipment, inventory, machinery, fixtures and other
tangible personal property and improvements that are leased by Seller or located
at or used in connection with any field office or yard of Seller that are not
used solely in connection with the Assets (iii) any computers and related
peripheral equipment that are not located on the Assets or not used solely in
connection with the Assets, (iv) communications equipment that is not located on
the Assets and not used solely in connection with the Assets, and
(v) communications licenses granted by the Federal Communications Commission or
other Governmental Entity;
          (c) all rights to any refunds for taxes or other costs or expenses
borne by Seller or Seller’s predecessor’s in interest and title attributable to
periods prior to the Effective Time;
          (d) Seller’s area wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Seller’s business generally;
          (e) all trade credits, account receivables, note receivables, take or
pay amounts receivable, and other receivables attributable to the Assets with
respect to any period of time prior to the Effective Time;
          (f) Contracts and Surface Contracts to the extent the necessary
consents to transfer are not obtained pursuant to Section 4.1(a);
          (g) any refunds due Seller by a third party for any overpayment of
rentals, royalties, excess royalty interests or production payments attributable
to the Assets with respect to any period of time prior to the Effective Time;
and
          (h) any causes of action, claims, rights, indemnities or defenses with
respect to the Assets, whether arising before or after the Effective Time, that
relate to the Retained Liabilities or with respect to any indemnification
obligation of Seller hereunder as more fully described in Article 14 below.
ARTICLE 2
PURCHASE PRICE
     2.1 Purchase Price. Subject to the other terms and conditions of this
Agreement, the purchase price for the Assets shall be Forty Three Million Two
Hundred Thousand Dollars ($43,200,000) (the “Purchase Price”). The Purchase
Price shall be payable as follows:

-3-



--------------------------------------------------------------------------------



 



          (a) Contemporaneously with the execution of this Agreement, the
Parties and BNP Paribas (the “Escrow Agent”) have entered into an escrow
agreement in the form of Exhibit D (the “Escrow Agreement”), pursuant to which,
within one (1) business day of Seller’s and Buyer’s execution of the Agreement,
Buyer shall deposit in an escrow account (“Escrow Account”), by wire transfer of
immediately available funds, a deposit equal to five percent (5%) of the
Purchase Price (the “Deposit”). Except as otherwise set forth in this Agreement,
the Deposit together with accrued interest shall be credited against the
Purchase Price at Closing, or upon termination of this Agreement, the Deposit
and accrued interest shall be retained by Seller or returned to Buyer in
accordance with Article 11.
          (b) The Closing Amount (as defined in Section 2.3(a) below) shall be
paid at Closing by wire transfer of immediately available funds to Seller.
          (c) After Closing, final adjustments to the Purchase Price shall be
made pursuant to the Final Settlement Statement to be delivered pursuant to
Section 13.1(a) and payments made by Buyer or Seller as provided in
Section 13.1(a).
     2.2 Allocation of the Purchase Price. Buyer and Seller have agreed upon an
allocation of the unadjusted Purchase Price among each of the Assets, in
compliance with the principles of Section 1060 of the Code and the regulations
thereunder, which is attached hereto as Schedule 2.2. The “Allocated Value” for
any Asset equals the portion of the unadjusted Purchase Price allocated to such
Asset on Schedule 2.2, increased or reduced as described in this Article 2. Any
adjustments to the Purchase Price other than the adjustments provided for in
Section 2.3 shall be applied on a pro rata basis to the amounts set forth on
Schedule 2.2 for all Assets. After all such adjustments are made, any
adjustments to the Purchase Price pursuant to Section 2.3 shall be applied to
the amounts set forth in Schedule 2.2, for the particular affected Assets.
Seller is deemed to have accepted such Allocated Values for purposes of this
Agreement and the transactions contemplated hereby, but otherwise Seller makes
no representation or warranty as to the accuracy of the Allocated Values. Seller
and Buyer agree (i) that the Allocated Values, as adjusted pursuant to the
foregoing, shall be used by Seller and Buyer as the basis for reporting asset
values and other items for purposes of all federal, state and local Tax Returns,
including without limitation Internal Revenue Service Form 8594 and (ii) that
neither they nor their affiliates will take a contrary position with respect to
such Allocated Values in notices to a Governmental Entity, in audit or other
proceedings with respect to Taxes, in notices to preferential purchaser right
holders, or in other documents or notices relating to the transactions
contemplated by this Agreement.
     2.3 Adjustments to Purchase Price and Preliminary Settlement.
          (a) Preliminary Statement. The Purchase Price shall be adjusted
according to this Section 2.3 without duplication. Such adjustment shall be set
out on a “Preliminary Settlement Statement” that shall be delivered by Buyer to
Seller at least three (3) business days prior to Closing and shall be approved
by Buyer and Seller on or before Closing. The Preliminary Settlement Statement
shall set forth the Purchase Price as adjusted as provided in this Section 2.3
using the best information available at Closing, which amount shall be paid at
Closing and is referred to herein as the “Closing Amount.”

-4-



--------------------------------------------------------------------------------



 



          (b) Proration of Costs and Revenues. Buyer shall be entitled to all
production of Hydrocarbons from or attributable to the Leases, Lands, and Wells
at and after the Effective Time (and all products and proceeds attributable
thereto), and to all other income, proceeds, receipts and credits earned with
respect to the Assets at or after the Effective Time, and shall be responsible
for (and entitled to any refunds with respect to) all Property Expenses (as
defined in Section 2.3(c) below) incurred at and after the Effective Time.
Seller shall be entitled to all Hydrocarbon production from or attributable to
Leases, Lands, and Wells prior to the Effective Time (and all products and
proceeds attributable thereto), and to all other income, proceeds, receipts and
credits earned with respect to the Assets prior to the Effective Time, and shall
be responsible for (and entitled to any refunds with respect to) all Property
Expenses incurred prior to the Effective Time. “Earned” and “incurred”, as used
in the Agreement shall be interpreted in accordance with generally accepted
accounting principles and Council of Petroleum Accountants Society (“COPAS”)
standards, except as otherwise specified herein. For purposes of allocating
production (and accounts receivable with respect thereto), under this
Section 2.3(b), (i) liquid Hydrocarbons shall be deemed to be “from or
attributable to” the Leases, Lands, and Wells when they pass through the
pipeline connecting into the storage facilities into which they are run and (ii)
gaseous Hydrocarbons shall be deemed to be “from or attributable to” the Leases,
Lands, and Wells when they pass through the royalty measurement meters, delivery
point sales meters or custody transfer meters on the gathering lines or
pipelines through which they are transported (whichever meter is closest to the
well). Buyer shall utilize reasonable interpolative procedures, consistent with
industry practice, to arrive at an allocation of production when exact meter
readings or gauging and strapping data are not available. As part of Preliminary
Settlement Statement, Buyer shall provide to Seller all data necessary to
support any estimated allocation, for purposes of establishing the Closing
Amount.
          (c) Property Expenses. The term “Property Expenses” means all capital
expenses, Production Taxes (as defined and apportioned as of the Effective Time
pursuant to Article 9) and operating expenses incurred in the ownership,
development and operation of the Assets in the ordinary course of business and,
where applicable, in accordance with any relevant operating agreement, if any,
and all Lease rental and maintenance costs, net profit payments, royalties,
overriding royalties and other similar burdens incurred in connection with the
Leases or the production and sale of Hydrocarbons therefrom. Property Expenses
shall include overhead for the period between the Effective Time and the Closing
Date based upon the applicable joint operating agreement and where no joint
operating agreement is applicable the overhead shall be $750.00 per month for
each Well that produces for any portion of such month.
          (d) Upward Adjustments. To calculate the Closing Amount, the Purchase
Price shall be adjusted upward by the following:
          (1) The proceeds received by Buyer, net of royalties, overriding
royalties, profit payments and similar burdens and Production Taxes, from the
sale of any Hydrocarbons that were produced from the Assets prior to the
Effective Time.
          (2) An amount equal to all Property Expenses attributable to the
Assets from and after the Effective Time that were paid by Seller prior to
Closing (all to be apportioned as of the Effective Time except as otherwise
provided);

-5-



--------------------------------------------------------------------------------



 



          (3) An amount equal to the Title Adjustment Amount attributed to Title
Benefits, if any, pursuant to Section 4.2; and
          (4) Any other amount provided for in this Agreement or otherwise
agreed to by Buyer and Seller.
          (e) Downward Adjustments. To calculate the Closing Amount, the
Purchase Price shall be adjusted downward by the following:
          (1) The amount of the Deposit;
          (2) An amount equal to the Title Adjustment Amount attributed to Title
Defects, if any, pursuant to Section 4.2;
          (3) The Allocated Value of those Assets not conveyed at Closing due to
the failure to obtain a consent to assign in accordance with Section 4.1(a) or
the exercise of any preferential rights to purchase in accordance with
Section 4.1(b).
          (4) Any proceeds on Hydrocarbons produced from and after the Effective
Time, net of royalties, overriding royalties, net profit payments and similar
burdens and Production Taxes, received by Seller between the Effective Time and
Closing relating to the Assets;
          (5) An amount equal to all Property Expenses attributable to the
Assets for the period before the Effective Time that were paid by Buyer prior to
Closing;
          (6) The value of any Casualty Loss or Net Casualty Loss pursuant to
Section 8.3(c); and
          (7) Any other amount provided in this Agreement or otherwise agreed to
by Buyer and Seller.
          (f) Pipeline and Well Imbalance Adjustments. The Parties agree that in
calculating the Closing Amount, the Purchase Price will be adjusted downward or
upward, as appropriate, for pipeline and well imbalances related to the Assets,
if any, as follows: The sum of all gas underproduction imbalances less the sum
of all overproduction imbalances is herein called the “Net Imbalance.” The
Purchase Price shall be adjusted upward (if the Net Imbalance is a positive
number), or downward (if the Net Imbalance is a negative number) by an amount
equal to (a) the absolute value of the Net Imbalance multiplied by (b) $3.50 per
Mmbtu.
ARTICLE 3
BUYER’S INSPECTION
     3.1 Due Diligence. The Parties acknowledge that since (i) Buyer had the
opportunity to conduct extensive title and environmental due diligence in
connection with the Prior Purchase Agreement, and (ii) Buyer is the operator of
the Assets, only limited due diligence review is necessary in connection with
the transaction contemplated by this Agreement, as hereinafter provided. Upon
execution of this Agreement, Seller will make the Records available to Buyer

-6-



--------------------------------------------------------------------------------



 



and its representatives for inspection and review at the offices of Seller
during Seller’s normal business hours to permit Buyer to perform its due
diligence (“Due Diligence Review”). Buyer shall be entitled to conduct its Due
Diligence Review until 5:00 p.m. Mountain Time on June 28, 2011 (the “Due
Diligence Period”). All notices pertaining to the Due Diligence Review must be
received by Seller no later than 5:00 pm Mountain Time on June 28, 2011 (the
“Defect Notice Date”)
     3.2 Disclaimer. Except for the specific representations and warranties
contained in this Agreement, Seller makes no warranty or representation of any
kind as to the Records or any information contained therein. Buyer agrees that
any conclusions drawn from the Records shall be the result of its own
independent review and judgment.
ARTICLE 4
TITLE MATTERS
     4.1 Seller’s Title.
          (a) Limited Defensible Title Representation. Seller represents to
Buyer that as of the Defect Notice Date its title to the Leases and Wells is
Defensible Title as defined in Section 4.1(c). Except as set forth in this
Section 4.1(a), Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to the Leases and Wells
and Buyer hereby acknowledges and agrees that Buyer’s sole remedy for any defect
of title, including any Title Defect, with respect to any of the Leases and
Wells before Closing, shall be Buyer’s right to adjust the Purchase Price to the
extent provided in this Article 4.
          (b) Exclusive Remedy. The representation in Section 4.1(a) shall
terminate as of the Defect Notice Date and shall have no further force and
effect thereafter. The Assignment and Bill of Sale delivered at Closing shall
contain a limited warranty of title as set forth in the instrument attached
hereto as Exhibit D. Section 4.2 shall be the exclusive right and remedy of
Buyer with respect to Seller’s failure to have Defensible Title with respect to
the Leases and Wells.
          (c) Defensible Title. The term “Defensible Title” means such ownership
of record title to the Leases and Wells, that, subject to and except for
Permitted Encumbrances as defined in Section 4.1(d):
          (i) Entitles Seller to receive a share of the Hydrocarbons produced,
saved and marketed from any Lease or Well throughout the duration of the
productive life of such Lease or Well or such specified zone(s) therein after
satisfaction of all royalties, overriding royalties, nonparticipating royalties,
net profits interests or other similar burdens on or measured by production of
Hydrocarbons (a “Net Revenue Interest”), of not less than the Net Revenue
Interest share shown in Exhibit A or B, as applicable, for such Lease or Well;
          (ii) Obligates Seller to bear a percentage of the costs and expenses
for the maintenance, development, operation and the production relating to any
Lease or Well throughout the productive life of such Lease or Well (“Working
Interest”) not greater than the Working Interest shown in Exhibit A or B, as
applicable, for such Lease

-7-



--------------------------------------------------------------------------------



 



or Well without increase, except increases to the extent that they are
accompanied by a proportionate increase in Seller’s Net Revenue Interest; and
          (iii) is free and clear of liens, encumbrances and defects.
          (d) Permitted Encumbrances. The term “Permitted Encumbrances” shall
mean:
          (1) lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens if the net
cumulative effect of such burdens does not operate to reduce the Net Revenue
Interests below those set forth on Exhibit A or B, as applicable, for such Lease
or Well;
          (2) statutory liens for taxes, Production Taxes or assessments not yet
due and delinquent or if delinquent are being contested in good faith in the
normal course of business;
          (3) all rights to consent by, required notices to, filings with, or
other actions by a Governmental Entity, in connection with the conveyance of the
applicable Asset if the same are customarily sought after such conveyance;
          (4) rights of reassignment contained in any Leases, or assignments
thereof, providing for reassignment upon the surrender or expiration of any
Leases;
          (5) easements, rights-of-way, servitudes, permits, surface leases and
other rights with respect to surface operations, on, over or in respect of any
of the Assets or any restriction on access thereto that do not materially
interfere with the operation of the affected Asset;
          (6) the terms and conditions of the Contracts listed in Exhibit C to
the extent such terms and conditions do not cause the Net Revenue Interest to be
less than or the Working Interest to be more than as set forth in Exhibits A or
B, respectively, for the applicable Lease or Well;
          (7) materialmen’s, mechanics’, operators’ or other similar liens
arising in the ordinary course of business (i) if such liens and charges have
not been filed pursuant to law and the time for filing such liens and charges
has expired, (ii) if filed, such liens and charges have not yet become due and
payable or payment is being withheld as provided by law, or (iii) if their
validity is being contested in good faith by appropriate action;
          (8) such Title Defects (as defined in Section 4.2(a)) as Buyer has
waived;
          (9) any defects, irregularities or deficiencies in title to any
Surface Contract that does not materially adversely affect the value of any
Asset;
          (10) any liens of record that Seller causes to be released at Closing;
and

-8-



--------------------------------------------------------------------------------



 



          (11) all other liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects and irregularities affecting the Assets that
do not (or would not upon foreclosure or other enforcement) reduce the Net
Revenue Interest set forth in Exhibit A or B, respectively, for the applicable
Lease or Well, nor prevent the receipt of proceeds of production therefrom, nor
increase the share of costs above the Working Interest set forth in Exhibit A or
B, respectively, for the applicable Lease or Well, nor materially adversely
interfere with or detract from the ownership, operation, value or use of the
Assets.
     4.2 Purchase Price Adjustment Procedures.
          (a) Title Defect. As used in this Agreement, the term “Title Defect”
means any lien, charge, encumbrance, obligation (including contract obligation),
defect, or other matter (including without limitation a discrepancy in Net
Revenue Interest or Working Interest) that causes a breach of Seller’s
representation in Section 4.1(a). Notwithstanding the foregoing, the following
shall not be considered Title Defects:
          (1) defects based solely on lack of information in connection with
documents filed of record not contained in Seller’s files;
          (2) defects in the chain of title consisting of the mere failure to
recite marital status in a document or omissions of successions of heirship or
estate proceedings, unless Buyer provides clear and convincing evidence that
such failure or omission has resulted in another Person’s actual and superior
claim of title to the relevant Asset;
          (3) defects arising out of lack of survey, unless a survey is
expressly required by applicable laws or regulations;
          (4) defects asserting a change in Working Interest or Net Revenue
Interest based on a change in drilling and spacing units, tract allocation or
other changes in pool or unit participation occurring after the Effective Time
by a party other than the Seller;
          (5) defects arising out of lack of corporate or other entity
authorization unless Buyer provides affirmative evidence that such corporate or
other entity action was not authorized and results in another person’s actual
and superior claim of title to the relevant Asset;
          (6) defects based on failure to record Leases issued by the BLM, MMS
or any state agency, or any assignments of record title or operating rights in
such Leases, in the real property, conveyance or other records of the county in
which such Lease is located;
          (7) defects that have been cured by applicable statutes of limitations
for adverse possession or prescription; and
          (8) any defects arising prior to May 1, 2010.

-9-



--------------------------------------------------------------------------------



 



          (b) Title Benefit. As used in this Agreement, the term “Title Benefit”
shall mean any right, circumstance or condition that operates (i) to increase
the Net Revenue Interest of Seller in any Lease or Well above that shown in
Exhibit A, to the extent the same does not cause a greater than proportionate
increase in Seller’s Working Interest therein above that shown in Exhibit A, or
(ii) to decrease the Working Interest of Seller in any Lease or Well below that
shown in Exhibit A, to the extent the same causes a decrease in Seller’s Working
Interest that is proportionately greater than the decrease in Seller’s Net
Revenue Interest therein below that shown in Exhibit A.
          (c) Notice of Defective Interest. On or before the Defect Notice Date,
Buyer shall formally advise Seller in writing of any matters that in Buyer’s
reasonable opinion constitute a Title Defect with respect to Seller’s title to
all or any portion of the Leases and Wells (“Notice of Defective Interest”). The
Notice of Defective Interest shall be in writing and contain the following:
(i) a clear, complete and accurate description of the alleged Title Defect(s),
(ii) the Leases or Wells (and the applicable zone(s) therein) affected by the
alleged Title Defect(s) (each a “Title Defect Property”), (iii) the Allocated
Value of each Lease or Well subject to the alleged Title Defect(s),
(iv) supporting documents reasonably necessary for Seller (as well as any title
attorney or examiner hired by Seller) to verify the existence of the alleged
Title Defect(s), and (v) the amount by which Buyer reasonably believes the
Allocated Value of each Title Defect Property is reduced by the alleged Title
Defect(s) and the computations and information upon which Buyer’s belief is
based. To give Seller an opportunity to commence reviewing and curing Title
Defects, Buyer agrees to give Seller, on or before the end of each calendar week
prior to the Defect Notice Date, written notice of all Title Defects discovered
by Buyer during the calendar week preceding the calendar week then ending, which
may be preliminary in nature and supplemented prior to the Defect Notice Date.
Seller shall be deemed to have waived all Title Defects of which it has not
given notice on or before the Defect Notice Date.
          (d) Notice of Title Benefit. On or before the Defect Notice Date,
Seller shall have the right, but not the obligation, to advise Buyer in writing
of any matters that in Seller’s reasonable opinion constitute a Title Benefit
with respect to Seller’s title to all or any portion of the Leases and Wells (a
“Title Benefit Notice”). The Title Benefit Notice shall be in writing and
contain the following: (i) a description of the Title Benefit, (ii) the Leases
or Wells (and the applicable zone(s) therein) affected by the Title Benefit,
(iii) the Allocated Values of the Leases or Wells (and the applicable zone(s)
therein) subject to such Title Benefit, and (iv) the amount by which the Seller
reasonably believes the Allocated Value of those Leases or Wells (and the
applicable zone(s) therein) is increased by the Title Benefit, and the
computations and information upon which Seller’s belief is based. Seller shall
be deemed to have waived all Title Benefits of which it has not given notice on
or before the Defect Notice Date.
          (e) Seller’s Right to Cure. Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure or remove at any time prior to
Closing (the “Cure Period”) any Title Defects of which it has been advised by
Buyer.
          (f) Remedies for Title Defects. Subject to Seller’s continuing right
to title dispute resolution under Section 4.3, in the event that any Title
Defect timely asserted by Buyer

-10-



--------------------------------------------------------------------------------



 



in accordance with Section 4.3(c) actually exists and is not waived by Buyer or
cured on or before Closing, Seller shall elect the following:
          (1) subject to the Individual Title Deductible and the Aggregate Title
Deductible, convey the Title Defect Property to Buyer at Closing with a
reduction to the Purchase Price by an amount agreed upon pursuant to
Section 4.2(g) and retain the right to cure the Title Defect after Closing.
Seller shall have until the Final Settlement Date in which to attempt to cure
any such Title Defects. If Seller cures any such Title Defect, then Buyer shall
promptly pay Seller the Title Defect Amount with respect to the Title Defect
that is so cured, expressly provided that the Buyer retains the right to waive
any such Title Defect that remains subject to cure and to purchase and pay for
the affected Asset at any time prior to the Final Settlement Date;
          (2) with the consent of Buyer, convey the Title Defect Property to
Buyer at Closing, without adjustment to the Purchase Price, and indemnify Buyer
against all liability, loss, cost and expense resulting from such Title Defect,
pursuant to the terms and conditions of the Indemnification Agreement attached
hereto as Exhibit E; or
          (3) with the consent of Buyer, retain the entirety of the Leases or
Wells subject to such Title Defect, together with all associated Assets, in
which event the Purchase Price shall be reduced by an amount equal to the
Allocated Value of such property and such associated Assets.
          (g) Title Defect Amount. The “Title Defect Amount” means the amount by
which the Allocated Value of the Title Defect Property affected by such Title
Defect is reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following methodology, terms and conditions:
          (1) if Buyer and Seller agree on the Title Defect Amount, that amount
shall be the Title Defect Amount;
          (2) if the Title Defect is a lien, encumbrance or other charge which
is undisputed and liquidated in amount, then the Title Defect Amount shall be
the amount of the payment necessary to remove the Title Defect from the Title
Defect Property; and
          (3) if the Title Defect represents an obligation, encumbrance, burden
or charge upon or other defect in title to the Title Defect Property of a type
not described in subsections (1) or (2) above, the Title Defect Amount shall be
determined by taking into account the following factors: (i) any discrepancy
between (A) the Net Revenue Interest for any Title Defect Property and (B) the
Net Revenue Interest stated in Exhibit A; (ii) the Allocated Value of the Title
Defect Property; (iii) the portion of the Title Defect Property affected by the
Title Defect; (iv) the legal effect of the Title Defect; (v) the values placed
upon the Title Defect by Buyer and Seller and (vi) such other reasonable factors
as are necessary to make a proper evaluation.
Notwithstanding anything to the contrary in this Article 4, the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any Title
Defect Property shall not exceed the Allocated Value of the Title Defect
Property.

-11-



--------------------------------------------------------------------------------



 



          (h) Title Deductibles. Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Title Defect for which the Title
Defect Amount does not exceed $20,000 (“Individual Title Deductible”); and
(ii) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any Title Defect that exceeds the Individual
Title Deductible unless the Title Defect Amounts of all such Title Defects, in
the aggregate, excluding any Title Defects cured by Seller, exceeds a deductible
in an amount equal to One Million Dollars ($1,000,000) (“Aggregate Title
Deductible”), after which point Buyer shall be entitled to adjustments to the
Purchase Price or other remedies only with respect to such Title Defects in
excess of such Aggregate Title Deductible.
          (i) Title Benefit Amount. The Title Benefit Amount resulting from a
Title Benefit shall be determined in accordance with the same methodology, terms
and conditions for determining the Title Defect Amount. Any Title Benefit Amount
shall be offset against any Title Defect Amount. In the event the Title Benefit
Amounts exceeds the Title Defect Amounts then in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Buyer for any
Title Benefit that exceeds the Individual Title Deductible unless the Title
Benefit amounts of all such Title Benefits, in the aggregate, exceed the
Aggregate Title Deductible, after which point Seller shall be entitled to an
adjustment to the Purchase Price only with respect to Title Benefits in excess
of such Aggregate Title Benefit Deductible.
          (j) Title Adjustment Amount. The amount by which the Purchase Price is
adjusted under this Article 4 for a Title Defect Amount or a Title Benefit
Amount shall be referred to as the “Title Adjustment Amount”, provided, however,
that Buyer, at its sole discretion, may elect to waive all or any portion of any
Title Defect as to the Buyer, so as to reduce the aggregate Title Adjustment
Amount below such percentage which would prevent termination of this Agreement
pursuant to Section 11.1(d).
     4.3 Title Dispute Resolution. The Parties agree to resolve disputes
concerning the following matters pursuant to this Section 4.3: (i) the existence
and scope of a Title Defect, Title Benefit or Title Adjustment Amount, (ii) the
Title Defect Amount of that portion of the Asset affected by a Title Defect and
(iii) the adequacy of Seller’s Title Defect curative materials and Buyer’s
reasonable satisfaction thereof (the “Title Disputed Matters”). The Parties
agree to attempt to initially resolve all disputes through good faith
negotiations. If the Parties cannot resolve disputes regarding items (i),
(ii) and (iii) on or before Closing, the asset will be excluded from the Closing
and the Purchase Price reduced by the Allocated Value of the affected Asset.
Further, the Title Disputed Matters will be finally determined by binding
arbitration pursuant to Section 15.15 but the independent arbitrator appointed
pursuant to Section 15.15 shall be qualified by education, knowledge and
experience with title defects affecting the types of properties which are
subject to the disputed Title Defect and have a minimum of ten years experience
with such types of defects and properties. The arbitrator shall employ such
independent attorneys, petroleum engineers and/or other consultants as deemed
necessary. On or before forty-five (45) days after Closing, Buyer and Seller
shall present their respective positions in writing to the arbitrator, together
with such evidence as each Party deems appropriate. The arbitrator shall be
instructed to resolve the dispute through a final decision within sixty (60)
days after Closing and the final decision may be reflected in the Final
Settlement Statement. To the

-12-



--------------------------------------------------------------------------------



 



extent that the arbitrator so rules, Seller will convey to Buyer the affected
Asset in accordance with the terms and conditions of the decision rendered by
the arbitrator.
     4.4 Preferential Rights and ConsentsExcept for Permitted Encumbrances, all
preferential rights to purchase and consents to assign are listed on
Schedule 4.4. The remedies set forth in this Section 4.4 are the exclusive
remedies under this Agreement for consents to assign and preferential rights to
purchase that are disclosed on Schedule 4.4 or are discovered prior to Closing.
          (a) Consents. Promptly after execution hereof, Seller shall use
reasonable best efforts to send notices to those persons necessary to request
all required consents to assignment of the Assets. If prior to Closing Seller
fails to obtain a consent to assign that would invalidate the conveyance of the
Asset affected by the consent to assign or materially affect the value or use of
the Asset (“Affected Asset”), then Seller shall retain the Affected Asset and
the Purchase Price shall be reduced by the Allocated Value of the Affected
Asset. If such consent has been obtained as of the Final Settlement Date, Seller
shall convey the Affected Asset to Buyer effective as of the Effective Time and
Buyer shall pay Seller the Allocated Value of the Affected Asset, in accordance
with the terms and conditions of this Agreement. If such consent has not been
obtained as of the Final Settlement Date, the Affected Asset shall be excluded
from the sale and the Purchase Price shall be deemed to be reduced by an amount
equal to the Allocated Value of the Affected Asset. Buyer shall reasonably
cooperate with Seller in obtaining any required consent including providing
assurances of reasonable financial conditions, but Buyer shall not be required
to expend funds or make any other type of financial commitments as a condition
of obtaining such consent.
          (b) Preferential Purchase Rights. Seller shall use reasonable best
efforts to give notices required in connection with preferential purchase rights
prior to Closing. If any preferential right to purchase any portion of the
Assets is exercised prior to the Closing Date, then that portion of the Assets
affected by such preferential purchase right shall be excluded from the Assets
and the Purchase Price shall be adjusted downward by an amount equal to the
Allocated Value of such affected Assets without the requirement for Buyer to
give notice. If by Closing, either (i) the time frame for the exercise of a
preferential purchase right has not expired and Seller has not received notice
of an intent not to exercise or a waiver of the preferential purchase right, or
(ii) a third party exercises its preferential right to purchase, but fails to
consummate the purchase prior to the Closing, then Seller shall retain the
affected Assets and the Purchase Price shall be adjusted downward by an amount
equal to the Allocated Value of such affected Assets. As to any Assets retained
by Seller under this Section 4.4(b), following Closing if the preferential right
to purchase is not consummated within the time frame specified in the
preferential purchase right, or if the time frame for exercise of the
preferential purchase right expired without exercise after the Closing, Seller
shall promptly convey the affected Asset to Buyer effective as of the Effective
Time, and Buyer shall pay the Allocated Value thereof pursuant to the terms of
this Agreement up to and through the Final Settlement Date and in connection
with the payments to be made with respect to the Final Settlement Statement as
set forth in Section 13.1, below.

-13-



--------------------------------------------------------------------------------



 



ARTICLE 5
ENVIRONMENTAL MATTERS
     5.1 Definitions. For the purposes of the Agreement, the following terms
shall have the following meanings:
     “Condition” means any circumstance, status or defect that requires
Remediation comply with Environmental Laws.
     “Environmental Law” or “Environmental Laws” shall mean shall mean any
federal, tribal, state, local or foreign law (including common law), statute,
rule, regulation, requirement, ordinance and any writ, decree, bond,
authorization, approval, license, permit, registration, binding criteria,
standard, consent decree, settlement agreement, judgment, order, directive or
binding policy issued by or entered into with a Governmental Entity pertaining
or relating to: (a) pollution or pollution control, including, without
limitation, storm water; (b) protection of human health from exposure to
Hazardous Materials or protection of the environment; (c) employee safety in the
workplace; or (d) the management, presence, use, generation, processing,
extraction, treatment, recycling, refining, reclamation, labeling, transport,
storage, collection, distribution, disposal or release or threat of release of
Hazardous Materials. “Environmental Laws” shall include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq., the Solid Waste Disposal Act (as amended by the Resource
Conservation and Recovery Act), 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§
300f-300, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., the Endangered Species Act, and the regulations
and orders respectively promulgated thereunder, each as amended, or any
equivalent or analogous state or local statutes, laws or ordinances, any
regulation promulgated thereunder and any amendments thereto.
     “Governmental Entity” means any national, state, local, native or tribal
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory authority or other division or instrumentality thereof.
     “Hazardous Materials” shall mean, without limitation, any waste, substance,
product, or other material (whether solid, liquid, gas or mixed), which is or
becomes identified, listed, published, or defined as a hazardous substance,
hazardous waste, hazardous material, toxic substance, radioactive material, oil,
or petroleum waste, or which is otherwise regulated or restricted under any
Environmental Law.
     “Plugging and Abandonment Obligations” means any and all responsibility and
liability for the following, arising out of or relating to the Assets, whether
before, on, or after the Effective Time: (i) the necessary and proper plugging,
replugging, and abandonment of all Wells; (ii) the necessary and proper removal,
abandonment, and disposal of all structures, pipelines, equipment, operating
inventory, abandoned property, trash, refuse, and junk located on or comprising
part of the Assets; (iii) the necessary and proper capping and burying of all

-14-



--------------------------------------------------------------------------------



 



associated flow lines located on or comprising part of the Assets; and (iv) the
necessary and proper restoration of the surface and subsurface to the condition
required by applicable laws, permits, orders, and contracts.
     “Remediation” or “Remediate” means investigation, assessment,
characterization, delineation, monitoring, sampling, analysis, removal action,
remedial action, response action, corrective action, mitigation, treatment or
cleanup of Hazardous Materials or other similar actions as required by any
applicable Environmental Laws from soil, land surface, groundwater, sediment,
surface water, or subsurface strata or otherwise for the general protection of
human health and the environment.
     5.2 Environmental Representation and Warranty. For the period of Seller’s
ownership of the Assets, Seller represents and warrants to Buyer that to
Seller’s Knowledge, Seller has not received a written notice of a material
violation of an Environmental Law with respect to the Assets.
     5.3 Environmental Liabilities and Obligations.
          (a) Seller’s Environmental Liabilities. Upon Closing, Seller agrees to
retain and pay, perform, fulfill and discharge all claims, cost, expenses,
liabilities and obligations accruing or relating to and release Buyer (but no
other third parties) from all Losses (as defined in Section 14.3) (including any
civil fines, penalties, costs of Remediation and expenses for the modification,
repair or replacement of facilities on the Lands) brought or assessed by any and
all persons, including any Governmental Entity, as a result of any personal
injury, illness or death, any damage to, destruction or loss of property, and
any damage to natural resources (including soil, air, surface water or
groundwater) to the extent any of the foregoing directly or indirectly is caused
by or otherwise involves any Condition relating to the Assets and attributable
to periods of time prior to May 1, 2010 (the Effective Time of the Prior
Purchase Agreement) that Seller had ownership of the Assets, excluding any
Plugging and Abandonment Liabilities (collectively, “Seller’s Environmental
Liabilities”).
          (b) Buyer’s Environmental Liabilities. Upon Closing, Buyer agrees to
assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations accruing or relating to and release Seller, its
stockholders, directors, officers, employees, agents and representatives, and
their respective successors and assigns (but no other third parties) from all
Losses (including any civil fines, penalties, costs of assessment, clean-up,
removal and Remediation, and expenses for the modification, repair or
replacement of facilities on the Lands) brought or assessed by any and all
persons, including any Governmental Entity, as a result of any personal injury,
illness or death, any damage to, destruction or loss of property, and any damage
to natural resources (including soil, air, surface water or groundwater) to the
extent any of the foregoing directly or indirectly involves any Condition
relating to the Assets, including Plugging and Abandonment Obligations, but
excluding Seller’s Environmental Liabilities (collectively, “Buyer’s
Environmental Liabilities”).

-15-



--------------------------------------------------------------------------------



 



ARTICLE 6
SELLER’S REPRESENTATIONS AND WARRANTIES
     Seller makes the following representations and warranties as of Closing
except where otherwise indicated. The term “Seller’s Knowledge” has the meaning
set forth in Section 15.11(a). The term “Material Adverse Effect” shall mean any
change, development, or effect (individually or in the aggregate) which is, or
is reasonably likely to be, materially adverse to the Assets, as a whole, or
with respect to any Asset, as the context may require.
     6.1 Status. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and is qualified to carry
on its business in such other jurisdictions as may be necessary.
     6.2 Power. Seller has all requisite corporate power and authority to carry
on its business as presently conducted, to enter into this Agreement, and to
perform its obligations hereunder. The execution and delivery of this Agreement
does not, and the performance of Seller’s obligations hereunder will not, as of
Closing, violate, or be in conflict with, any material provision of Seller’s
governing documents, or any judgment, decree, order, statute, rule or regulation
applicable to Seller.
     6.3 Authorization and Enforceability. This Agreement constitutes Seller’s
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other laws for the protection of creditors,
as well as to general principles of equity, regardless whether such
enforceability is considered in a proceeding in equity or at law.
     6.4 Liability for Brokers’ Fees. Seller has not incurred any liability,
contingent or otherwise, for investment bankers’, brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which Buyer
shall have any responsibility whatsoever.
     6.5 No Bankruptcy. The Purchase Price and terms and conditions of this
Agreement constitute reasonably equivalent value in exchange for the Assets, and
Seller is not transferring the Assets with any intent to hinder, delay or
defraud any entity to which Seller is indebted. There are no bankruptcy
proceedings pending, being contemplated by or, to the Knowledge of Seller,
threatened against Seller.
     6.6 Litigation. Except as provided on Schedule 6.6, there are no actions,
suits or proceedings pending or, to the Knowledge of Seller, threatened, against
the Seller or any of the Assets in the future, in any court or by or before any
federal, state, municipal or other governmental agency that has arisen on or
after May 1, 2010 and that would have a Material Adverse Effect on the Seller or
the Assets or impair Seller’s ability to consummate the transactions
contemplated hereby; nor is Seller in default under any material order, writ,
injunction, or decree of any court or federal, state, municipal or other
governmental agency, that has been issued on or after May 1, 2010.
     6.7 Material Agreements. Except for the Leases, Exhibit C sets forth all of
the following contracts (the “Material Agreements”) which are included in the
Assets or by which any of the Assets will be bound following the Closing:
(a) any agreement with any affiliate of

-16-



--------------------------------------------------------------------------------



 



Seller; (b) any agreement or contract for the sale, exchange, or other
disposition of Hydrocarbons produced from or attributable to Seller’s interest
in the Assets or for the purchase, processing or transportation of any
Hydrocarbons, in each case that is not cancelable without penalty or other
payment on not more than ninety (90) days prior written notice, other than terms
of operating agreements or gas balancing agreements which permit an operator or
other co owner to take or market production of a non taking co owner; (c) any
agreement of or binding upon Seller to sell, lease, farmout, or otherwise
dispose of any interest in any of the Assets after the date hereof, other than
non consent penalties for nonparticipation in operations under operating
agreements, conventional rights of reassignment arising in connection with
Seller’s surrender or release of any of the Assets; (d) any tax partnership
agreement of or binding upon Seller affecting any of the Assets; (e) any
agreement which creates any area of mutual interest or similar provision with
respect to the acquisition by Seller or its assigns of any interest in any
Hydrocarbons, land or asset or contains any restrictions on the ability of
Seller or its assigns to compete with any other individual or entity, including,
without limitation, any corporation, limited liability company, partnership
(general or limited), joint venture, association, joint stock company, trust,
unincorporated organization or government (including any board, agency,
political subdivision or other body thereof) (“Person”); (f) any agreement
(other than joint operating agreements, unit operating agreements and similar
agreements) that could reasonably be expected to result in aggregate payments by
Seller with respect to the Assets in excess of Fifty Thousand Dollars ($50,000)
during the current or any subsequent year; or (g) any agreement that could
reasonably be expected to result in aggregate revenues to Seller with respect to
the Assets in excess of Fifty Thousand Dollars ($50,000) during the current or
any subsequent year. To Seller’s Knowledge, Seller is not (and to Seller’s
Knowledge, no other Person is) in material default (or with the giving of notice
or the lapse of time or both, would not be in default) under any Material
Agreement arising on or after May 1, 2010, except as disclosed on Exhibit C.
Prior to execution of this Agreement, Seller has provided Buyer or made
available to Buyer, true, correct and complete copies of the Material
Agreements. To Seller’s Knowledge, the Material Agreements are in full force and
effect in accordance with their terms, and valid and binding obligation of the
Seller, and to the Seller’s Knowledge, each of the other parties thereto, and
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditor’s rights generally and by equitable principles.
     6.8 Taxes and Assessments. Except as set forth on Schedule 6.8, to Seller’s
Knowledge, all material taxes and assessments pertaining to the Assets based on
or measured by the ownership of property for all taxable periods after May 1,
2010 that were required to be paid prior to the Effective Time, have been
properly paid. To Seller’s Knowledge, all income taxes and obligations relating
thereto that could result in a lien or other claim against any of the Assets
have been properly paid, unless contested in good-faith by appropriate actions.
Since May 1, 2010, Seller has not received written notice nor has Knowledge of
any pending claim or audit against Seller from any applicable taxing authority
for assessment of taxes with respect to the Assets.
     6.9 Judgments. There are no unsatisfied judgments or injunctions issued by
a court of competent jurisdiction or other governmental agency outstanding
against Seller related to the Assets that were entered on or after May 1, 2010.

-17-



--------------------------------------------------------------------------------



 



     6.10 Lease Status/Rentals/Royalties/Taxes. To Seller’s Knowledge, (i) there
are no currently pending requests or demands for payments, adjustments of
payments or performance pursuant to obligations under the Leases arising on or
after May 1, 2010, to the extent that non-compliance with the forgoing by Seller
would have a Material Adverse Effect on any of the Assets and (ii) since May 1,
2010, Seller has not received a written notice of default with respect to the
payment or calculation of any material amount of any rentals, royalties and/or
Production Taxes attributable to the Assets.
     6.11 Calls on Production. Except as set forth on Schedule 6.11, since
May 1, 2010, Seller has not (i) received any material advance, “take-or-pay” or
other similar payments under production sales contracts that entitle the
purchasers to “make up” or otherwise receive deliveries of Hydrocarbons without
paying at such time the contract price therefore or (ii) taken or received any
amount of Hydrocarbons under any gas balancing agreements or any similar
arrangements not accounted for in a purchase price adjustment that permit any
person thereafter to receive any portion of the interest of Seller to “balance”
any disproportionate allocation of Hydrocarbons. Except as set forth on
Schedule 6.11, no Hydrocarbons attributable to the Assets are subject to a sales
contract entered in to on or after May 1, 2010 (other than contracts terminable
on no more than thirty (30) days’ notice) and no person has any call upon,
option to purchase or similar rights with respect to the production from the
Assets under any contract entered into on or after May 1, 2010; production from
the Assets is not bound by any gas dedications or subject to any monetary or in
kind through-put fees or charges in connection with gathering or transportation
under any contract entered into on or after May 1, 2010; and the Assets are not
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts entered into on or after May 1, 2010 that are intended to benefit
from, relate to or reduce or eliminate the risk of fluctuations in the price of
commodities, including Hydrocarbons, securities, foreign exchange rates or
interest rates that will continue after Closing.
ARTICLE 7
BUYER’S REPRESENTATIONS AND WARRANTIES
     Buyer makes the following representations and warranties as of Closing and
as of the Effective Time. The term “Buyer’s Knowledge” has the meaning set forth
in Section 15.11(b).
     7.1 Organization and Standing. Buyer is a limited liability company
corporation duly organized, validly existing and in good standing under the laws
of Delaware and is duly qualified to carry on its business in such other
jurisdictions as may be necessary.
     7.2 Power. Buyer has all requisite power and authority to carry on its
business as presently conducted. The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of Closing, violate, or be in conflict with, any material
provision of Buyer’s governing documents, or, to the Buyer’s Knowledge, any
judgment, decree, order, statute, rule or regulation applicable to Buyer.
     7.3 Authorization and Enforceability. This Agreement constitutes Buyer’s
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other laws for the protection

-18-



--------------------------------------------------------------------------------



 



of creditors, as well as to general principles of equity, regardless whether
such enforceability is considered in a proceeding in equity or at law.
     7.4 Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for investment bankers’, brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which Seller
shall have any responsibility whatsoever.
     7.5 Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Buyer’s Knowledge, threatened against it before any governmental
authority that impedes or is likely to impede its ability to consummate the
transactions contemplated by this Agreement and to assume the liabilities to be
assumed by it under this Agreement.
     7.6 Financial Resources. Buyer has the financial resources available to
close the transaction contemplated by this Agreement without the need to obtain
financing.
     7.7 Buyer’s Evaluation.
          (a) Review. Buyer is experienced and knowledgeable in the oil and gas
business and is aware of its risks. Buyer has been afforded the opportunity to
examine the Records and materials made available to it by Seller in Seller’s
offices with respect to the Assets. Buyer acknowledges that Seller has not made
any representations or warranties as to the Records or otherwise except as
expressly and specifically provided herein and that Buyer may not rely on any of
Seller’s estimates with respect to reserves, the value of the Assets,
projections as to future events or other internal analyses or forward looking
statements.
          (b) Independent Evaluation. In entering into this Agreement, Buyer
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation and investigation
of, and judgment with respect to, the business, economic, legal, tax or other
consequences of this transaction including without limitation its own estimate
and appraisal of the extent and value of the Hydrocarbon reserves of the Assets.
ARTICLE 8
COVENANTS AND AGREEMENTS
     8.1 Covenants and Agreements of Seller. Seller covenants and agrees with
Buyer as follows:
          (a) Restriction on Operations. Unless Seller obtains the prior written
consent of Buyer to act otherwise, which consent shall not be unreasonably
withheld, Seller will use good-faith efforts within the constraints of the
applicable operating agreements and other applicable agreements not to
(i) abandon any part of the Assets (except in the ordinary course of business or
the abandonment of Leases upon the expiration of their respective primary terms
or if not capable of production in paying quantities, provided Seller first
notifies Buyer and obtains consent for the proposed abandonment), (ii) convey or
dispose of any part of the Assets (other than replacement of equipment or sale
of Hydrocarbons produced from the Assets in the regular course of business),
(iii) enter into any farm-out, farm-in or other contract affecting the Assets,

-19-



--------------------------------------------------------------------------------



 



(iv) consent to letting lapse any insurance now in force with respect to the
Assets, or (v) materially modify or terminate any contract material to the
operation of the Assets.
          (b) Status. Seller shall use all reasonable efforts to assure that as
of the Closing Date, Seller will not agree to any material legal or contractual
restriction that would prohibit or materially delay the timely consummation of
the transactions contemplated hereby.
          (c) Notices of Claims. Seller shall promptly notify Buyer, if, between
the date of execution of this Agreement and the Closing Date, Seller receives
written notice of any claim, suit, action or other proceeding or written notice
of any material default under any material contracts affecting the Assets, and
prompt notice of any event that would have a Material Adverse Effect on any of
the Assets, or the Transaction.
     8.2 Covenants and Agreements of Buyer. Buyer covenants and agrees with
Seller as follows:
          (a) Status. Buyer shall use all reasonable efforts to assure that as
of the Closing Date it will not be under any material legal or contractual
restriction that would prohibit or delay the timely consummation of the
transaction contemplated hereby.
          (b) Confidentiality. The Parties are currently subject to a
Confidentiality Agreement dated December 31, 2009 that will remain in full force
and effect following execution of this Agreement, and will control in the event
of a termination of this Agreement.
     8.3 Covenants and Agreements of the Parties.
          (a) Communication Between the Parties Regarding Breach. If Buyer or
Seller develops information during its due diligence that leads either Party to
believe that the other Party has materially breached a representation or
warranty under this Agreement, the non-breaching Party shall inform the alleged
breaching Party in writing of such potential breach as soon as possible, but in
any event, at or prior to Closing.
          (b) Cure Period for Breach. If any Party to this Agreement believes
the other Party has materially breached the terms of this Agreement, the Party
who believes the breach has occurred shall give written notice to the breaching
Party of the nature of the breach and give that Party two (2) business days to
cure. Notwithstanding the foregoing, this Section 8.3(b) shall not apply to
breach of the Parties’ obligations at Closing and shall not operate to delay
Closing beyond June 30, 2011.
          (c) Casualty Loss. Prior to Closing, if a portion of the Assets is
destroyed by fire or other casualty or if a portion of the Assets is taken or
threatened to be taken in condemnation or under the right of eminent domain
(“Casualty Loss”), Buyer shall not be obligated to purchase such Asset. If Buyer
declines to purchase such Asset, the Purchase Price shall be reduced by the
Allocated Value of such Asset. If Buyer elects to purchase such Asset, the
Purchase Price shall be reduced by the estimated cost to repair such Asset (with
equipment of similar utility), less all insurance proceeds which shall be
payable to Buyer, up to the Allocated Value thereof (the reduction being the
“Net Casualty Loss”). Seller, at its sole option, may elect to cure such
Casualty Loss and, in such event, Seller shall be entitled to all insurance
proceeds.

-20-



--------------------------------------------------------------------------------



 



If Seller elects to cure such Casualty Loss, Seller may replace any personal
property that is the subject of a Casualty Loss with equipment of similar grade
and utility, or replace any real property with real property of similar nature
and kind if such property is acceptable to Buyer in its sole discretion. If
Seller elects to cure the Casualty Loss, Buyer shall purchase the affected Asset
at Closing for the Allocated Value thereof.
          (d) Cooperation and Good Faith. The Parties agree to cooperate and act
in good faith in carrying out each of its respective obligations hereunder,
including the preparation and filing of any notices, disclosures, reports or
other documents that may be necessary to the consummation of the transaction
contemplated by this Agreement.
ARTICLE 9
TAX MATTERS
     9.1 Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings:
          (a) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (b) “Production Taxes” shall mean all ad valorem, property,
production, excise, net proceeds, severance, windfall profit and all other taxes
and similar obligations assessed against the Assets or based upon or measured by
the ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes.
     9.2 Production Tax Liability. Subject to the treatment of ad valorem taxes
provided below, all Production Taxes shall be prorated between Buyer and Seller
as of the Effective Date for all taxable periods that include the Effective Date
based upon relative days of ownership of the Assets during the relevant taxable
period. The Parties acknowledge that in certain states, such as Colorado, ad
valorem taxes assessed against the Assets are measured by the value of the
preceding year’s production. Ad valorem taxes shall be the responsibility of the
Party who owned the Asset when the production which is the basis for the tax
assessment occurred. By way of illustration, in Colorado, 2012 ad valorem taxes
payable in 2013 are based on the value of 2011 production so shall be the
liability of and shall be paid by the Party with respect to the time that it
owned the Assets in 2011. Each Party shall promptly furnish to the other copies
of any ad valorem tax assessments and tax statements (or invoices therefore from
the operator of the Assets) received by it pertaining to the respective Asset.
Each Party shall timely pay all ad valorem taxes for which it has liability
under this Section and shall furnish to the other Party evidence of such
payment.
     9.3 Sales Taxes. All sales, use or other taxes (other than taxes on gross
income, net income or gross receipts) and duties, levies, recording fees or
other governmental charges incurred by or imposed with respect to the property
transfers undertaken pursuant to this Agreement shall be the responsibility of,
and shall be paid by, Buyer.
     9.4 Tax Reports and Returns. For tax periods in which the Effective Time
occurs, Seller agrees to immediately forward to Buyer copies of any tax reports
and returns received by Seller after Closing and provide Buyer with any
information Seller has that is necessary for Buyer to file any required tax
reports and returns related to the Assets. Buyer agrees to file all

-21-



--------------------------------------------------------------------------------



 



tax returns and reports applicable to the Assets that Buyer is required to file
after the Closing and, subject to the provisions of Section 9.2, to pay all
required Production Taxes payable with respect to the Assets.
ARTICLE 10
CONDITIONS PRECEDENT TO CLOSING
     10.1 Seller’s Conditions. The obligations of Seller at the Closing are
subject, at the option of Seller, to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:
          (a) All representations and warranties of Buyer contained in this
Agreement are true in all material respects (except for such representations and
warranties that are qualified by materiality or Material Adverse Effect or words
of similar import, which shall be true and correct in all respects) on the date
hereof and as of the Closing Date in accordance with their terms as if such
representations and warranties were remade at and as of the Closing Date, and
Buyer has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer or jointly by Buyer and Seller
at or prior to the Closing in all material respects and Buyer shall deliver a
certificate to Seller confirming the foregoing; and
          (b) No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the purchase and sale contemplated by this Agreement
and that remains in effect at Closing.
     10.2 Buyer’s Conditions. The obligations of Buyer at the Closing are
subject, at the option of Buyer, to the satisfaction or waiver at or prior to
the Closing of the following conditions precedent:
          (a) All representations and warranties of Seller contained in this
Agreement are true in all material respects (except for such representations and
warranties that are qualified by materiality or Material Adverse Effect or words
of similar import, which shall be true and correct in all respects) on the date
hereof and as of the Closing Date in accordance with their terms as if such
representations and warranties were remade at and as of the Closing Date and
Seller has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Seller or jointly by Buyer or Seller
at or prior to the Closing in all material respects and Seller shall deliver a
certificate to Buyer confirming the foregoing; and
          (b) No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the purchase and sale contemplated by this Agreement
and that remains in effect at the time of Closing.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 11
RIGHT OF TERMINATION
     11.1 Termination. This Agreement may be terminated in accordance with the
following provisions:
          (a) by mutual consent of Seller and Buyer;
          (b) by Seller, if Seller’s conditions set forth in Section 10.1 are
not satisfied through no fault of Seller, or are not waived by Seller, as of
June 30, 2011;
          (c) by Buyer, if Buyer’s conditions set forth in Section 10.2 are not
satisfied through no fault of Buyer, or are not waived by Buyer, as of June 30,
2011;
          (d) by Seller, if, through no fault of Seller, the Closing does not
occur on or before June 30, 2011;
          (e) by Buyer, if, through no fault of Buyer, the Closing does not
occur on or before June 30, 2011;
          (f) by Buyer or Seller, if the sum of (i) the Title Defect Amounts (as
may be offset by the Title Benefit Amounts), (ii) the Allocated Value of
Affected Assets retained by Seller under Section 4.4(a) or 4.4(b), and (iii) any
Casualty Loss or Net Casualty Loss under Section 8.3(c) exceeds ten percent
(10%) of the Purchase Price in the aggregate.
     11.2 Liabilities Upon Termination.
          (a) Buyer’s Default. If Closing does not occur because Buyer
wrongfully failed to tender performance at Closing, or otherwise breached this
Agreement prior to Closing, and all of the conditions to Closing under
Section 10.2 have been satisfied or waived (other than those conditions
involving deliveries at Closing) and Seller is ready to close, Seller shall be
entitled to receive from the Escrow Account as liquidated damages, the Deposit
(and all earned interest, if any, thereon), as Seller’s sole remedy at law and
in equity. The Parties agree that the damages that would be suffered by Seller
as a result of Buyer’s breach would be difficult to estimate and that the
liquidated damages described herein represent a reasonable estimation of such
damages and do not constitute a penalty. Buyer’s failure to close shall not be
considered wrongful if Buyer has the right to terminate or has terminated this
Agreement as of right under Sections 11.1(c), 11.1(e) or 11.1(f).
          (b) Seller’s Default. If Closing does not occur because Seller
wrongfully failed to tender performance at Closing, or otherwise breached this
Agreement prior to Closing, and all of the conditions to Closing under
Section 10.1 have been satisfied or waived (other than those conditions
involving deliveries at Closing) and Buyer is ready to close, Escrow Agent shall
promptly return the Deposit (and all earned interest, if any, thereon) to Buyer
and Buyer shall be entitled to enforce the remedy of specific performance
against Seller hereunder, and shall be entitled to recover from Seller all court
costs and attorney’s fees incurred by Buyer, in addition to any and all other
rights and remedies to which Buyer may be entitled at law or in equity.

-23-



--------------------------------------------------------------------------------



 



Seller’s failure to close shall not be considered wrongful if Seller has the
right to terminate or has terminated this Agreement as of right under
Sections 11.1(b), 11.1(d) or 11.1(f).
ARTICLE 12
CLOSING
     12.1 Date of Closing. The “Closing” of the transactions contemplated hereby
shall be held on or before June 30, 2011, or such earlier date as the Parties
may mutually agree. The date the Closing actually occurs shall be the “Closing
Date”.
     12.2 Place of Closing. The Closing shall be held at the offices of Seller
at 9:00 a.m. or at such other time and place as Buyer and Seller may agree in
writing.
     12.3 Closing Obligations. At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:
          (a) Seller and Buyer shall execute, acknowledge and deliver to Buyer
(i) an Assignment, Bill of Sale and Conveyance of Assets effective as of the
Effective Time substantially in the form of Exhibit E with a special warranty of
title by, through and under Seller but not otherwise and with no warranties,
express or implied, as to the personal property, fixtures or condition of the
Assets which are conveyed “as is, where is”; (ii) such other assignments, bills
of sale, certificates of title, or deeds necessary to transfer the Assets to
Buyer including, without limitation, federal and state forms of assignment; and
(iii) an Assignment and Assumption Agreement in the form attached as Exhibit F
under which Seller assigns and Buyer assumes Seller’s interest in the contracts
included in the Assets in accordance with the terms of this Agreement;
          (b) Seller and Buyer shall deliver the certificates required in
Sections 10.2(a) and 10.1(a), respectively.
          (c) Seller and Buyer shall execute and deliver the Preliminary
Settlement Statement;
          (d) Buyer shall cause the Closing Amount to be paid by wire transfer
of immediately available funds;
          (e) Seller shall execute, acknowledge and deliver transfer orders or
letters in lieu thereof notifying all purchasers of production of the change in
ownership of the Assets and directing all purchasers of production to make
payment to Buyer of proceeds attributable to production from the Assets;
          (f) Seller shall execute and deliver to Buyer an affidavit of
non-foreign status and no requirement for withholding under Section 1445 of the
Code in the form of Exhibit G;
          (g) Seller shall deliver a written release of all of the liens on the
Assets from its secured lender in a form to be approved by the Buyer; and

-24-



--------------------------------------------------------------------------------



 



          (h) Seller and Buyer shall take such other actions and deliver such
other documents as are contemplated by this Agreement.
ARTICLE 13
POST-CLOSING OBLIGATIONS
     13.1 Post-Closing Adjustments.
          (a) Final Settlement Statements. As soon as practicable after the
Closing, but in no event later than ninety (90) days after Closing, Buyer, with
the assistance of Seller’s staff and with access to such records as necessary,
will cause to be prepared and delivered to Seller, in accordance with customary
industry accounting practices, (i) the final settlement statement (the “Final
Settlement Statement”) setting forth each adjustment to the Purchase Price in
final form in accordance with Section 2.3 and showing the calculation of such
adjustments and the resulting final purchase price (the “Final Purchase Price”).
As soon as practicable after receipt of the Final Settlement Statement but in no
event later than on or before thirty (30) days after receipt of such statement,
Seller shall deliver to Buyer a written report containing any changes that
Seller proposes to make to the Final Settlement Statement. Seller’s failure to
deliver to Buyer a written report detailing proposed changes to the Final
Settlement Statement by that date shall be deemed an acceptance by Seller of the
Final Settlement Statement as submitted by Buyer. The Parties shall agree with
respect to the changes proposed by Seller, if any, no later than forty-five
(45) days after receipt of Buyer’s proposed Final Settlement Statement. The date
upon which such agreement is reached or upon which the Final Purchase Price is
established shall be herein called the “Final Settlement Date.” If the Final
Purchase Price is more than the Closing Amount, Buyer shall pay to Seller the
amount of such difference by wire transfer in immediately available funds no
later than five (5) days after the Final Settlement Date. If the Final Purchase
Price is less than the Closing Amount, Seller shall pay the additional amount to
Buyer by wire transfer in immediately available funds no later than five
(5) days after the Final Settlement Date.
          (b) Dispute Resolution. If the Parties are unable to resolve a dispute
as to the Final Purchase Price within sixty (60) days after Seller’s receipt of
Buyer’s proposed Final Settlement Statement, the Parties shall submit the
dispute to binding arbitration to be conducted in accordance with the provisions
of Section 15.15.
     13.2 Records. Seller shall make the Records available for pick up by Buyer
within ten (10) days after Closing. Seller may retain copies of the Records and
Seller shall have the right to review and copy the Records during standard
business hours upon reasonable notice for so long as Buyer retains the Records.
Buyer agrees that the Records will be maintained in compliance with all
applicable laws governing document retention.
     13.3 Further Assurances. From time to time after Closing, Seller and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement, including assurances that Seller and Buyer are financially
capable of performing any indemnification required hereunder.

-25-



--------------------------------------------------------------------------------



 



ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION; DISCLAIMERS
     14.1 Buyer’s Assumption of Liabilities and Obligations. Upon Closing, Buyer
shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations (“Obligations”) accruing or relating to
the (a) ownership and operation of the Assets after the Effective Time including
owning, developing, exploring, operating or maintaining the Assets or the
producing, transporting and marketing of Hydrocarbons from the Assets, the
payment of Property Expenses, the make-up and balancing obligations for
overproduction of gas from the Wells, and all liability for royalty and
overriding royalty payments and Production Taxes made with respect to the
Assets; (b) the Buyer’s Environmental Liabilities; and (c) all Obligations
accruing or relating to the ownership or operation of the Assets before the
Effective Time, including Seller’s Environmental Liabilities, for which Claims
have not been asserted pursuant to Section 14.4 before the end of the Survival
Period, expressly provided that the Buyer will not assume (and the Assumed
Liabilities expressly exclude) any litigation listed on Schedule 6.6
(collectively, the “Assumed Liabilities”).
     14.2 Seller’s Retention of Liabilities and Obligations. Upon Closing Seller
shall retain and pay all Obligations relating to Seller’s ownership and
operation of the Assets prior to the Effective Time, excluding, however, the
Assumed Liabilities (collectively, the “Retained Liabilities”).
     14.3 Indemnification. “Losses” shall mean any actual losses, costs,
expenses (including court costs, reasonable fees and expenses of attorneys,
technical experts and expert witnesses and the cost of investigation),
liabilities, damages, demands, suits, claims, and sanctions of every kind and
character (including civil fines) arising from, related to or reasonably
incident to matters indemnified against; excluding however any special,
consequential, punitive or exemplary damages, diminution of value of any Asset,
loss of profits incurred by a Party hereto or loss incurred as a result of the
indemnified party indemnifying a third party
     After the Closing, Buyer and Seller shall indemnify each other as follows:
          (a) Seller’s Indemnification of Buyer. Seller assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Buyer, its officers, directors, employees
and agents, from and against all Losses which arise directly or indirectly from
or in connection with (i) the Retained Liabilities, (ii) any matter for which
Seller has agreed to indemnify Buyer under this Agreement and (iii) any breach
by Seller of any of Seller’s representations, warranties or covenants hereunder.
          (b) Buyer’s Indemnification of Seller. Buyer assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Seller, its officers, directors, employees
and agents, from and against all Losses which arise directly or indirectly from
or in connection with (i) the Assumed Liabilities, (ii) any matter for which
Buyer has agreed to indemnify Seller under this Agreement and (iii) any breach
by Buyer of any of Buyer’s representations, warranties or covenants hereunder.

-26-



--------------------------------------------------------------------------------



 



          (c) Limitations on Indemnity. Notwithstanding anything to the contrary
set forth herein, Seller shall have no liability for indemnification hereunder
pursuant to Section 14.3(a)(iii) or for any Losses arising in connection with or
with respect to Section 14.3(a)(i) or (ii) until the total of all Losses with
respect to such matters exceed one (1%) percent of the Purchase Price (the
“Deductible”). The aggregate liability of Seller for indemnification with
respect to Losses suffered by the Buyer shall not exceed forty (40%) percent of
the Purchase Price (the “Cap”). Notwithstanding the above, the Deductible and
the Cap will not apply to a breach of the Fundamental Representations. From and
after the Closing, except as otherwise expressly provided hereunder,
indemnification under Section 14.4 shall be the sole and exclusive remedy
available to any Party hereto against any other Party hereto for any claims
arising out of or based upon the matters set forth in this Agreement and the
transactions contemplated hereby, and no Party shall seek relief against any
other Party to this Agreement other than through indemnification provided in
Section 14.4, subject to the limitations provided for in this Section 14.3(c);
provided however, that nothing herein shall limit the nonmonetary equitable
remedies of any Party with respect to any breach of any covenant or other
agreement required to be performed after Closing.
     14.4 Procedure. The indemnifications contained in Section 14.4 shall be
implemented as follows:
          (a) Claim Notice. The Party seeking indemnification under the terms of
this Agreement (“Indemnified Party”) shall submit a written notice (a “Claim
Notice”) to the other Party (“Indemnifying Party”) which, to be effective, must
be delivered prior to the end of the Survival Period and must state: (i) the
amount of each payment claimed by an Indemnified Party to be owing, (ii) the
basis for such claim, with supporting documentation, and (iii) a list
identifying to the extent reasonably possible each separate item of Loss for
which payment is so claimed. The amount claimed shall be paid by the
Indemnifying Party to the extent required herein within thirty (30) days after
receipt of the Claim Notice, or after the amount of such payment has been
finally established, whichever last occurs.
          (b) Information. Promptly after the Indemnified Party receives notice
of a claim or legal action by a third party that may result in a Loss for which
indemnification may be sought under this Article 14 (a “Claim”), the Indemnified
Party shall give written notice of such Claim to the Indemnifying Party. If the
Indemnifying Party or its counsel so requests, the Indemnified Party shall
furnish the Indemnifying Party with copies of all pleadings and other
information with respect to such Claim. At the election of the Indemnifying
Party made within sixty (60) days after receipt of such notice, the Indemnified
Party shall permit the Indemnifying Party to assume control of such Claim (to
the extent only that such Claim, legal action or other matter relates to a Loss
for which the Indemnifying Party is liable), including the determination of all
appropriate actions, the negotiation of settlements on behalf of the Indemnified
Party, and the conduct of litigation through attorneys of the Indemnifying
Party’s choice; provided, however, that no such settlement can result in any
liability or cost to the Indemnified Party for which it is entitled to be
indemnified hereunder without its consent. If the Indemnifying Party elects to
assume control, (i) any expense incurred by the Indemnified Party thereafter for
investigation or defense of the matter shall be borne by the Indemnified Party,
and (ii) the Indemnified Party shall give all reasonable information and
assistance, other than pecuniary, that the Indemnifying Party shall deem
necessary to the proper defense of such Claim, legal action, or

-27-



--------------------------------------------------------------------------------



 



other matter. In the absence of such an election, the Indemnified Party will use
its best efforts to defend, at the Indemnifying Party’s expense, any claim,
legal action or other matter to which such other Party’s indemnification under
this Article 14 applies until the Indemnifying Party assumes such defense, and,
if the Indemnifying Party fails to assume such defense within the time period
provided above, settle the same in the Indemnified Party’s reasonable discretion
at the Indemnifying Party’s expense with the Indemnifying Party’s consent which
shall not be unreasonably withheld. If such a Claim requires immediate action,
both the Indemnified Party and the Indemnifying Party will cooperate in good
faith to take appropriate action so as not to jeopardize defense of such Claim
or either Party’s position with respect to such Claim. If the Indemnifying Party
is entitled to, and does, assume the defense of any such Claim, the Indemnified
Party shall have the right to employ separate counsel at its own expense and to
participate in the defense thereof; provided, however, that notwithstanding the
foregoing, the Indemnifying Party shall pay the reasonable attorneys’ fees of
the Indemnified Party if the Indemnified Party’s counsel shall have advised the
Indemnified Party that there is a conflict of interest that could make it
inappropriate under applicable standards of professional conduct to have common
counsel for the Indemnifying Party and the Indemnified Party (provided that the
Indemnifying Party shall not be responsible for paying for more than one
separate firm of attorneys and one local counsel to represent all of the
Indemnified Parties subject to such Claim).
     14.5 No Insurance; Subrogation. The indemnifications provided in this
Article 14 shall not be construed as a form of insurance. Buyer and Seller
hereby waive for themselves, their successors or assigns, including, without
limitation, any insurers, any rights to subrogation for Losses for which each of
them is respectively liable or against which each respectively indemnifies the
other, and, if required by applicable policies, Buyer and Seller shall obtain
waiver of such subrogation from its respective insurers.
     14.6 Reservation as to Non-Parties. Nothing herein is intended to limit or
otherwise waive any recourse Buyer or Seller may have against any non-party for
any obligations or liabilities that may be incurred with respect to the Assets.
     14.7 Disclaimers.
          (a) EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE 6 ABOVE, AND SELLER’S SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENT DOCUMENTS, THE PROPERTIES ARE BEING CONVEYED BY SELLER TO BUYER
WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, COMMON LAW OR
OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY
EXPRESS WARRANTY OF MERCHANTABILITY, CONDITION OR SAFETY AND ANY EXPRESSED
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND BUYER ACCEPTS THE PROPERTIES,
“AS IS, WHERE IS, WITH ALL FAULTS, WITHOUT RECOURSE.” ALL DESCRIPTIONS OF THE
WELLS, EQUIPMENT, FACILITIES, PERSONAL PROPERTY, FIXTURES AND STRUCTURES
HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY SELLER HAVE BEEN AND SHALL BE
FURNISHED SOLELY FOR BUYER’S CONVENIENCE, AND HAVE NOT CONSTITUTED AND SHALL NOT
CONSTITUTE A REPRESENTATION OR WARRANTY OF ANY KIND BY SELLER. SELLER SHALL HAVE
NO LIABILITY TO BUYER FOR ANY CLAIMS,

-28-



--------------------------------------------------------------------------------



 



LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY,
INCIDENTALLY OR CONSEQUENTIALLY, BY SUCH WELLS, EQUIPMENT, FACILITIES, PERSONAL
PROPERTY, FIXTURES AND STRUCTURES, BY ANY INADEQUACY THEREOF OR THEREWITH,
ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY ARISING OUT OF BUYER’S
PURCHASE THEREOF. BUYER EXPRESSLY WAIVES THE WARRANTY OF FITNESS AND THE
WARRANTY AGAINST VICES AND DEFECTS, WHETHER APPARENT OR LATENT, IMPOSED BY ANY
APPLICABLE STATE OR FEDERAL LAW. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS
AGREEMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW.
          (b) SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR
EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE ACCURACY
OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF
RESERVES OR THE VALUE OF THE PROPERTIES BASED THEREON OR THE CONDITION OR STATE
OF REPAIR OF ANY OF THE PROPERTIES; THIS DISCLAIMER AND DENIAL OF WARRANTY ALSO
EXTENDS TO ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE PRICES
BUYER AND SELLER ARE OR WILL BE ENTITLED TO RECEIVE FROM PRODUCTION OF OIL, GAS
OR OTHER SUBSTANCES FROM THE PROPERTIES, IT BEING ACKNOWLEDGED, AGREED AND
EXPRESSLY UNDERSTOOD THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH
BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL AND
INDEPENDENT EVALUATION OF BUYER. BUYER ALSO STIPULATES, ACKNOWLEDGES AND AGREES
THAT RESERVE REPORTS ARE ONLY ESTIMATES OF PROJECTED FUTURE OIL AND/OR GAS
VOLUMES, FUTURE FINDING COSTS AND FUTURE OIL AND/ GAS SALES PRICES, ALL OF WHICH
FACTORS ARE INHERENTLY IMPOSSIBLE TO PREDICT ACCURATELY EVEN WITH ALL AVAILABLE
DATA AND INFORMATION.
ARTICLE 15
MISCELLANEOUS
     15.1 Schedules. The Schedules to in this Agreement are hereby incorporated
in this Agreement by reference and constitute a part of this Agreement.
     15.2 Expenses. Except as otherwise specifically provided, all fees, costs
and expenses incurred by Buyer or Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.
     15.3 Notices. All notices and communications required or permitted under
this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by telecopy or facsimile transmission, when received,
(iii) if mailed, five (5) business days after mailing, certified mail, return
receipt

-29-



--------------------------------------------------------------------------------



 



requested, or (iv) if sent by overnight courier, one day after sending. All
notices shall be addressed as follows:
If to Seller:
Delta Petroleum Corporation
370 17th Street, Suite 4300
Denver, CO 80202
Attn: Ted Freedman
Telephone: (303) 575-0349
Fax: (303) 293-0066
If to Buyer:
Wapiti Oil & Gas, L.L.C.
800 Gessner, Suite 700
Houston, Texas 77024
Attn: Bart Agee
Telephone: 713-365-8500
Fax: 713-365-8511
     Any Party may, by written notice so delivered to the other parties, change
the address or individual to which delivery shall thereafter be made.
     15.4 Amendments. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
     15.5 Assignment. Buyer shall not assign all or any portion of its
respective rights or delegate all or any portion of its respective duties
hereunder without the written consent of Seller, which consent shall not be
unreasonably withheld, expressly provided that the Buyer may assign all or any
portion of this Agreement or any portion of the Assets to an entity wholly owned
or controlled by the Buyer.
     15.6 Headings. The headings of the Articles and Sections of this Agreement
are for guidance and convenience of reference only and shall not limit or
otherwise affect any of the terms or provisions of this Agreement.
     15.7 Counterparts/Fax Signatures. This Agreement may be executed and
delivered in one or more counterparts, each of which when executed and delivered
shall be an original, and all of which when executed shall constitute one and
the same instrument. The exchange of copies of this Agreement and of signature
pages by facsimile or by electronic image scan transmission in .pdf format shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the Parties transmitted by facsimile or electronic image scan transmission in
.pdf format shall be deemed to be their original signatures for all purposes.
Any Party that delivers an executed counterpart signature page by facsimile or
by electronic scan transmission in .pdf format shall

-30-



--------------------------------------------------------------------------------



 



promptly thereafter deliver a manually executed counterpart signature page to
each of the other Parties; provided, however, that the failure to do so shall
not affect the validity, enforceability, or binding effect of this Agreement.
     15.8 References. References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals or entities. As used in this Agreement, “person”
shall mean any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority. The words “include,” “includes,” and “including” are deemed
to be followed by “without limitation” whether or not they are in fact followed
by such words or words of similar import.
     15.9 Governing Law. This Agreement and the transactions contemplated hereby
and any arbitration or dispute resolution conducted pursuant hereto shall be
construed in accordance with, and governed by, the laws of the State of Texas,
without regards to conflicts of laws principles.
     15.10 Entire Agreement. This Agreement, along with the Confidentiality
Agreement executed between the Parties dated December 31, 2009, constitutes the
entire understanding among the Parties, their respective partners, members,
trustees, shareholders, officers, directors and employees with respect to the
subject matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.
     15.11 Knowledge.
          (a) “Seller’s Knowledge” means the actual knowledge of the Seller’s
representatives listed on Schedule 15.11(a) hereto.
          (b) “Buyer’s Knowledge” means the actual knowledge of the Buyer’s
representatives listed on Schedule 15.11(b) hereto.
     15.12 Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns. Notwithstanding anything to the contrary herein, this Agreement is not
a binding agreement between the Parties hereto unless and until this Agreement
is duly executed in writing by representatives of the Parties and delivered by
the Parties.
     15.13 Survival of Warranties, Representations and Covenants. All
representations and warranties, covenants, indemnities and performance
obligations in this Agreement shall survive the Closing and remain in full force
and effect until August 30, 2011 at 5:00 p.m., Houston, Texas time (“Survival
Period”), except for those representations and warranties set forth in
Sections 6.1, 6.2, 6.3 with respect to the Seller, or Sections 7.1, 7.2 or 7.3
with respect to the Buyer, which representations will survive indefinitely (the
“Fundamental Representations”). If a Claim Notice has been properly delivered
before the date any representation, warranty, covenant, or performance
obligation would otherwise expire under this Section alleging a right to
indemnification or defense for Losses arising out, relating to, or attributable
to the breach of such representation, warranty, covenant, or performance
obligation, such representation, warranty, covenant, or performance obligation
shall continue to survive until the claims asserted in such

-31-



--------------------------------------------------------------------------------



 



Claim Notice that are based on the breach of such representation, warranty,
covenant, or performance obligation have been fully and finally resolved under
the terms of this Agreement or by agreement (including a settlement agreement)
of the Parties. The Parties hereby agree to waive any claims of indemnification
they may have against each other in connection with the Prior Purchase
Agreement.
     15.14 No Third-Party Beneficiaries. This Agreement is intended only to
benefit the Parties hereto and their respective permitted successors and
assigns.
     15.15 Dispute Resolution and Arbitration. Unless this Agreement
specifically requires the Parties to arbitrate a specific matter hereunder, the
Parties have all of the rights that they would have under law and equity with
respect to any dispute hereunder. If this Agreement specifically requires
arbitration, the following provisions shall apply to any arbitration conducted
pursuant to this Agreement:
          (a) Within ten (10) days after written demand by either Party for
arbitration, the Parties shall select a single, independent arbitrator as
described in Section 4.3 with respect to Title Disputed Matter, and
Section 13.1(b) with respect to the Final Settlement Statement. As to disputes
involving Title Disputed Matters pursuant to Section 4.3, the list of
arbitrators shall be qualified by education, knowledge and experience with title
defects affecting the types of properties which are subject to the disputed
Title Defect and have a minimum of ten years experience with such types of
defects and properties. If the Parties cannot agree on the selection of such
arbitrator, then the arbitrator shall be selected from the list by the Judicial
Arbiter Group.
          (b) The arbitration shall be governed by Texas law but the specific
procedure to be followed shall be determined by the arbitrator. It is the intent
of the Parties that the arbitration be conducted as efficiently and
inexpensively as possible, with only limited discovery as determined by the
arbitrator without regard to the discovery permitted under the Texas or Federal
Rules of Civil Procedure.
          (c) The arbitration proceeding shall be held in Houston, Texas , and a
hearing shall be held no later than sixty (60) days after submission of the
matter to arbitration, and a written decision shall be rendered by the
arbitrators within thirty (30) days of the hearing.
          (d) At the hearing, the Parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required but the arbitrator shall consider any evidence
and testimony that he or she determines to be relevant, in accordance with
procedures that it determines to be appropriate.
          (e) Any award entered in the arbitration shall be made by a written
opinion stating the reasons and basis for the award made.
          (f) The costs incurred in employing the arbitrators, including the
arbitrators’ retention of any independent qualified experts, shall be borne 50%
by the Seller and 50% by Buyer.
          (g) The arbitrator’s award may be filed in any court of competent
jurisdiction and may be enforced by any Party as a final judgment of such court.

-32-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the day and year first above written.

            SELLER:

DELTA PETROLEUM CORPORATION
      By:   /s/ Carl Lakey         Carl Lakey, Chief Executive Officer         
      BUYER:

WAPITI OIL & GAS, L.L.C.
      By:   /s/ Ryan O’Shaugnessy         Ryan O’Shaughnessy, Senior Vice
President             

-33-